Any error in declining defendant’s request for a consciousness of guilt charge does not warrant reversal, since the court’s charge as a whole gave the jury appropriate guidance and because any consciousness of guilt evidence was a minor component of the People’s case in light of the overwhelming evidence of defendant’s guilt (see e.g. People v Valtin, 284 AD2d 203 [2001], lv denied 97 NY2d 643 [2001]). There is no reasonable possibility that a consciousness of guilt charge would have resulted in a different verdict. Concur — Gonzalez, EJ., Tom, Acosta, Richter and Román, JJ.